Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed September 1, 2022 has been received and entered. With the entry of the amendment, claims 4 and 6 are canceled, claims 13, 14 and 18 are withdrawn, and claims 1-3, 5, 7-12, 15-17, 19 and new claim 20 are pending for examination.
 
Election/Restrictions
Applicant’s election of Group I, and species SET A:sulfonate, species SET B: gold sulfite salt (note claim 10 indicated as being elected) and species SET C: sulfite salt in the reply filed on October 6, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 13, 14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 6, 2021.
Claim 13 has a non-elected complexing agent (species SET C), claim 14 has a non elected anionic group (species SET A), and claim 18 is directed to the non-elected Invention II.
Information Disclosure Statement
The information disclosure statement filed October 27, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The foreign patent documents 2001196641 and 20180354426 themselves have not been considered since copies of the documents themselves were not provided  (only translations and abstracts).  H04118456 was considered as a copy of the foreign document was provided with the PTO-892 of August 30, 2022.

Claim Rejections - 35 USC § 112

The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment making the claim dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2003/0150353) in view of Sato et al (US 9677185) and  Ueda et al (US 4137136), and as evidenced by Wang et al  (US 2012/0225361).
Claims 1, 2, 3, 5, 7, 12, 15, 19, 20:  Kato teaches a method for forming a metal plating film on a metal substrate by a substitution (displacement) electroless plating method (note 0017-0022, 0049-0050, where the Examiner notes that displacement plating would be the same as substitution plating, where the solution also has reducing agent, where plating from action of reducing agent is 10-70% of total thickness).  The method would include contacting a surface of the metal substrate without applying an external electrical current with the plating solution (note 0049-0050 describing immersion in the plating solution, which would be without external electrical current since electroless).  Kato also teaches the use on substrates such as printed wiring boards with circuits of copper, and desired to treat copper parts on circuit boards, note 0002-0005).  The plating solution can be an electroless gold plating solution (as desired by claims 7, 19), and the metal substrate can comprise a nickel or nickel alloy (as desired by claim 15) such as a nickel alloy film applied over copper (note 0049-0050, 0063-0063, noted as nickel or nickel alloy films as barrier layers provided over copper that are to be further provided with a gold plating film, note 0004).
(A) As to providing plating using bringing a porous film into contact with a surface of the metal substrate, where the porous film has an anionic group and containing an electroless plating solution, and where the porous film is a solid electrolyte membrane having an ionic conductivity (claim 1) and the bringing includes reducing metal ions derived from the electroless plating solution contained in the porous film to deposit the metal plating film on the surface of the metal substrate (claim 2), 
Sato describes the desire to form a metal plating film on a surface of a substrate (note column 1, lines 15-20, column 10, lines 10-40, for example), where the substrate can be metal substrate (note column 5, lines 55-65, column 10, lines 10-20, for example), where the process includes providing a porous film (solid electrolyte film/membrane 13) of NAFION for example, and bringing this into contact with a surface of the metal substrate, the porous film having an anionic group (since NAFION, as the present specification indicates  NAFION would contain such anionic group), and contacting a plating solution (note Figure 2, column 7, line 50 through column 9, line 15, column 10, lines 10-40, note that the NAFION film is the same solid electrolyte material described as porous and that would be impregnated with plating solution with pressure applied in the present specification, and Sato indicates putting the film under pressure (note column 8, lines 45-50), and at least porous enough that the metal ions pass through the film to plate). Sato describes that the system provides for uniformly contacting the NAFION/electrolyte film in a desired film forming area E (column 8, lines 40-55).  Sato describes that the plating uses an electroplating process to apply the metal plating film (with anode 11 through which plating solution supplied to the NAFION/porous film and the substrate acting as cathode, with a voltage applied, note column 8, lines 60-68), and notes the desire for coating electronic circuit boards or the like (column 1, lines 20-30).
Ueda describes how NAFION can be provided as a porous and liquid permeable membrane (column 5, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato to use an applicator system as described by Sato as suggested by Sato and Ueda to give a desirable and predictably acceptable plating since Kato would indicate to provide the electroless gold plating solution on metal (nickel on copper) circuit patterns and Sato would describe how plating solution can be desirably applied to metal by using a porous membrane (film) of NAFION brought into contact with the substrate surface where the reducing metal ions derived from the electroless plating solution (note the solution with reducing agent and would have gold ions, etc, note Kato at 0029-0035) would be contained in the porous film to deposit the metal plating film (since solution passes through the porous membrane, and Ueda would indicate how the NAFION would be generally known as liquid permeable and porous so the electroless plating liquid of Kato understood to pass through), where the system would provide for a desirable uniform contact with the substrate surface so when providing electroless plating would give uniform contact with the plating solution and also allows for controlled contact with plating solution in the specific area of the membrane, and while Sato describes using anode/voltage for electroless plating, since the membrane would also be understood to be permeable to electroless plating solution and electroless plating desired by Kato, it would be understood to not use the voltage/external electric current when providing the desired electroless plating. Note as discussed in MPEP 2144.04(II)(A), omission of an element and its function is obvious if the function of the element is not desired.  Furthermore, the porous membrane of NAFION would give the film as a solid electrolyte membrane with an anionic sulfonate group, with ionic conductivity and be a fluorine based resin (as desired by claims 3 and 5 and 12 as the same material described by applicant  in the specification as having such features).  
(B)  As to the solid electrolyte membrane having an equivalent weight EW of 850-950 g/mol, a film thickness of 20 microns or more and 200 microns or less (claim 1) or 20 microns or more and 160 microns or less (claim 20), and a water contact angle of 15 degrees or less (claim 1) or 10 degrees or less (claim 20), Kato in view of Sato and Ueda would indicate using NAFION as discussed above.  Sato would further indicate providing the membrane at a thickness of 10-200 microns (column 8, lines 1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from this range, giving a value in the claimed range of claims 1 and 20. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 Wang would evidence that NAFION membranes can be conventionally provided with an equivalent weight of 875 (note 0058, 0073), where the Examiner takes Official Notice that this would be understood to be in g/mol as the conventional format for equivalent weight.  If applicant disagrees, he should so respond on the record. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kato  in view of Sato and Ueda to provide the NAFION membrane with an equivalent weight of 875 g/mol as a conventional known EW to use for such membrane as evidenced by Wang with an expectation of predictably acceptable results, since Kato  in view of Sato and Ueda indicates using NAFION solid electrolyte film/membrane, and Wang evidences that such membranes can conventionally have an equivalent weight of 875 g/mol, in the claimed range.  When using the NAFION membrane of EW 875 and film thickness as claimed, it would be understood that the water contact angle would be in the range of 10 degrees or less (meeting the requirements of claims 1 and 20) given the use of a NAFION membrane with EW 875 in the same thickness claimed, where applicant indicates how a NAFION membrane with a very close EW (879) would have a water contact angle of 10 degrees (note Example 1 of the specification) and the same materials in the same EW range and thickness range claimed and of the same NAFION described for use in the specification taught.  Note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 8-11: Kato would suggest that the plating solution would have a gold compound and a complexing agent, where the gold compound can be a gold sulfite salt and the complexing agent can be a sulfite salt (note sodium sulfite), so non-cyanide gold salt and non-cyanide complexing agent (note 0029, 0033-0035, note Examples such as 9 and 10, as well).
Claim 16: Sato would describe supplying the plating solution from a chamber that houses the plating solution (note figure 2, chamber area with plating solution L, and column 6, lines 1-20).
Claim 17: Sato would also indicated that the plating solution chamber can contact the porous film/NAFION, since the claim would not prevent anode 11 which also contains plating solution and contacts the NAFION 13 being considered part of the chamber (note figure 2, column 6, lines 1-30), and as well the walls of the chamber contact the film 13 (figure 2).

Claims 1-3, 5, 7-12, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (US 9677185) in view of Kato et al (US 2003/0150353), Japan 2005-109126 (hereafter ‘126) and Ingham et al (US 4100331) and further as evidenced by Wang et al (US 2012/0225361).
Claims 1-2, 20: Sato describes the desire to form a metal plating film on a surface of a substrate (note column 1, lines 15-20, column 10, lines 10-40, for example), where the substrate can be metal substrate (note column 5, lines 55-65, column 10, lines 10-20, for example), where the process includes providing a porous film (solid electrolyte film/membrane 13) of NAFION for example, and bringing this into contact with a surface of the metal substrate, the porous film having an anionic group (since NAFION, as the present specification indicates  NAFION would contain such anionic group), and contacting a plating solution (note Figure 2, column 7, line 50 through column 9, line 15, column 10, lines 10-40, note that the NAFION film is the same solid electrolyte material described as porous and that would be impregnated with plating solution with pressure applied in the present specification, and Sato indicates putting the film under pressure (note column 8, lines 45-50), and at least porous enough that the metal ions pass through the film to plate). Sato describes that the system provides for uniformly contacting the NAFION/electrolyte film in a desired film forming area E (column 8, lines 40-55).  Sato describes that the plating uses an electroplating process to apply the metal plating film (with anode 11 through which plating solution supplied to the NAFION/porous film and the substrate acting as cathode, with a voltage applied, note column 8, lines 60-68), and notes the desire for coating electronic circuit boards or the like (column 1, lines 20-30).
(A) As to also using the system of Sato to provide a substitution electroless plating on a metal substrate with the porous film containing electroless plating solution (without using the voltage/external electrical current application for plating), Kato indicates that it is desirable to form gold plating on electronic components with circuit boards, where after a nickel layer is applied, gold electroplating, autocatalytic after displacement plating of gold or thick gold displacement plating can be applied (0002-0004, the Examiner notes that displacement plating would be the same as substitution plating), and of such methods, gold electroplating has a problem of forming uniform coatings on small parts (0012), where it is taught instead to provide an electroless gold plating solution that has a reducing agent, but the solution is cable of causing an amount of displacement (substitution) plating (and where plating from reducing agent action would be only 10-70 % of the overall plating) where it is applied over a metal layer/substrate such as nickel (0017-0022), where the solution contains a gold salt, complexing agent, etc (0029).
Additionally, ‘126 describes how electroless plating can be provided where an impregnated member (such as a sponge, etc, so porous member/layer/film as shown) is impregnated with plating solution and then contacted with the substrate to be plated so as to form the electroless plating layer which allows plating to be adhered only in the desired forming region where contacted by the sponge (note figure 2, and description translation 0017, 0019, 0033-0035).
Additionally, Ingham describes how NAFION can be impregnated by an electroless plating solution (note column 4, lines 45-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato to use to the apparatus to also plate metal substrates with substitution electroless plating processes by impregnating the NAFION film with a gold electroless plating solution as described by Kato and contacting the substrate surface with the impregnated NAFION film to cause a substitution gold plating film to form on the substrate surface without an external electrical current application as suggested by Kato, ‘126 and Ingham with an expectation of allowing a desirable gold coating on specific areas, since Sato provides an apparatus system that can provide plating solution to contact a NAFION film, and the NAFION film to uniformly contact a desired plating area, describing using the system for electroplating, but Kato describes how it can be desirable to provide gold plating as an electroless plating with substitution and reducing from an electroless gold plating solution, since electroplating for the electronic circuits has a uniformity problem, and ‘126 would suggest how impregnated films/sponges can also be used to contact and apply electroless plating solution to desired areas of a substrate to allow electroless plating and Ingham would further indicate that NAFION can be impregnated with electroless plating solution, and therefore, it would be understood that when providing a desired gold electroless plating with substitution using a gold electroless plating solution, a contacting NAFION film as described by Sato would be able to be impregnated by such electroless plating solution in contact with the film and thus act as a desirable sponge type applicator as shown by Ingham and ‘126 and the Sato applicator would have the advantage of providing a uniform contact in the desired plating area, without using the external electrical current application for electroplating.  As to claim 2, since the electroless plating is provided, metal ions from the electroless plating solution in the porous NAFION film would reduce to deposit the plating film (note Kato 0017-0022, for example). The NAFION solid electrolyte film/membrane of Sato as described above, is understood to have ionic conductivity as the same material described by applicant in the specification as filed as having such conductivity. Furthermore, Sato indicates the NAFION can transport ions (column 7, lines 55-60, column 8, lines 60-68), and Ingham also notes NAFION as having the ability to transport ions (column 3, lines 55-68).
(B) As to the solid electrolyte membrane having an equivalent weight EW of 850-950 g/mol, a film thickness of 20 microns or more and 200 microns or less (claim 1) or 20 microns or more and 160 microns or less (claim 20), and a water contact angle of 15 degrees or less (claim 1) or 10 degrees or less (claim 20), Kato in view of Sato and Ueda would indicate using NAFION as discussed above.  Sato would further indicate providing the membrane at a thickness of 10-200 microns (column 8, lines 1-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize from this range, giving a value in the claimed range of claims 1 and 20. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 Wang would evidence that NAFION membranes can be conventionally provided with an equivalent weight of 875 (note 0058, 0073), where the Examiner takes Official Notice that this would be understood to be in g/mol as the conventional format for equivalent weight.  If applicant disagrees, he should so respond on the record. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato in view of Kato, ‘126 and Ingham to provide the NAFION membrane with an equivalent weight of 875 g/mol as a conventional known EW to use for such membrane as evidenced by Wang with an expectation of predictably acceptable results, since Sato indicates using NAFION solid electrolyte film/membrane, and Wang evidences that such membranes can conventionally have an equivalent weight of 875 g/mol, in the claimed range.  When using the NAFION membrane of EW 875 and film thickness as claimed, it would be understood that the water contact angle would be in the range of 10 degrees or less (meeting the requirements of claims 1 and 20) given the use of a NAFION membrane with EW 875 in the same thickness claimed, where applicant indicates how a NAFION membrane with a very close EW (879) would have a water contact angle of 10 degrees (note Example 1 of the specification) and the same materials in the same EW range and thickness range claimed and of the same NAFION described for use in the specification taught.  Note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 3, 5, 12: The NAFION solid electrolyte film/membrane of Sato as described for claim 1 above, is understood to have a sulfonate group and be a fluorine based resin as the same material described by applicant in the specification as filed as having such a group.  Furthermore, Ingham also notes NAFION as sulfonated (column 3, lines 55-65) and fluorine based resin (column 4, lines 1-10).
Claim 7, 19: the electroless plating solution would be an electroless gold plating solution as discussed for claim 1 above, noting Kato at 0017.
Claim 8-11: Kato would suggest that the plating solution would have a gold compound and a complexing agent, where the gold compound can be a gold sulfite salt and the complexing agent can be a sulfite salt (note sodium sulfite), so non-cyanide gold salt and non-cyanide complexing agent (note 0029, 0033-0035, note Examples such as 9 and 10, as well).
Claim 15: When providing the gold electroless plating, Kato would suggest that the substrate can comprise nickel or nickel alloy (note 0022, note Examples such as 9 and 10 as well).
Claim 16: Sato would describe supplying the plating solution from a chamber that houses the plating solution (note figure 2, chamber area with plating solution L, and column 6, lines 1-20).
Claim 17: Sato would also indicated that the plating solution chamber can contact the porous film/NAFION, since the claim would not prevent anode 11 which also contains plating solution and contacts the NAFION 13 being considered part of the chamber (note figure 2, column 6, lines 1-30), and as well the walls of the chamber contact the film 13 (figure 2).

Terminal Disclaimer
The terminal disclaimer filed on April 26, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 17/007,018 or 17/495,362 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The provisional rejection of claims 1-12, 15-17 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No.17/495,362 (reference application, hereinafter ‘362) is withdrawn due to the terminal disclaimed filed April 26, 2022 (note the Terminal Disclaimer section above). 

The provisional rejection of claims 1-7, 15-17 and 19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No.17/007,018 (reference application, hereinafter ‘018) is withdrawn due to the terminal disclaimed filed April 26, 2022 (note the Terminal Disclaimer section above). 

Applicant is advised that should claim 7 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Note with the amendment to claim 19, claims 7 and 19 are now duplicates.

Response to Arguments
Applicant's arguments filed September 1, 2022 have been fully considered. 
(A)  Note the use of Wang as evidence rather than Tolmachev due to the amendments to the claims.  Note that claims 7 and 19  are now duplicates as discussed in paragraph 15 above.
(B) As to the 35 USC 103 rejections, it is argued that Kato does not provide the film/membrane as claimed or its equivalent weight (EW), thickness, and water contact angle.  As to Sato, it is argued that it is directed to using an external current, not substitution electroless plating without a voltage, and is in a different technical field than the claimed method, and provides no suggestion or reason to use the NAFION film in the method of Kato, with external current used and a different plating solution, and substitution the plating solution and film would result in a different method, and not be an obvious modification, where applying voltage is an essential feature of Sato, modifying Kato without the essential feature of Sato is not an obvious modification.  As to use of Ueda, it is argued that it is cited as disclosing NAFION can be a porous film, but relates to a cationic exchange membrane in an electrolytic cell, and gives no suggestion to use in the plating method of Kato or Sato.  It is argued that the improvement of the method would not have been expected based on the disclosure of the cited references, or the benefit of the internal ion cluster. It is also argued that ‘126 and Ingham would not cure the deficiencies of the other references, where they are concerned with electroless plating and would not indicate to modify Kato or Sato electroplating.  It is also argued that Ingham would give deposits on the NAFION, not plating as claimed.
The Examiner has reviewed these arguments, however, the rejection is maintained.  As to the teaching of Kato, when used as the primary reference, it does not teach all features of the claims, including as to the membrane as claimed, however, the further cited references combined with Kato would provide the suggestion of all features claimed.  As to the use of Sato, Sato describes electroplating, but also describes an apparatus for holding and transferring plating liquid to uniformly contact a desired film forming area, with Ueda further describing a NAFION can be considered a porous and liquid permeable membrane, and thus it would be understood that Sato and Ueda would indicate how a plating solution can be desirably transferred to a surface to be coated, and would be usable without applying current as well, as discussed in the rejection above.  While Sato describes an electroplating apparatus and method, it specifically describes a plating apparatus (note claim 1), that would have a power supply portion that would be able to apply a voltage for the electroplating.  However, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  The Examiner has discussed how the use of such a described apparatus of Sato (even with a power supply station) would be suggested (with not applying the voltage/external electrical current) be used for a further substitution electroless plating process from the suggestion of the additional references.  Thus, while Sato teaches a method of electroplating, it also teaches an apparatus, which would be usable for other liquid application processes (where the Examiner has discussed in the combination of references why it would be indicated that the apparatus of Sato would be predictably expected to be acceptably used for other methods, including the substitution plating using an electroless substitution plating composition).   Furthermore, as discussed in MPEP 2144.04(II)(A), it is well known that omission of an element and its function is obvious if the function of the element is not desired. Note, for example,  In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). This would again suggest that an element (such as the power supply/voltage) can be eliminated and eliminate the voltage function on the apparatus if this is not desired.  And note, also from MPEP 2144.04(II)(A)
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.).    
This refers to a method claim as also allowing omissions. Furthermore, the motivation to make the change and expectation of success comes from the additional references.  Sato discusses electroplating, but the desire of the process is to plate metal film on a metal substrate, where it generally describes application of metal on metal substrates, so one of ordinary skill in the art would consider methods of plating metal on metal substrates relevant, and here Kato indicates how when plating, both electroless and electroplating methods are considered as ways to plate (note 0004, for example, describing a gold plating using either electroplating, autocatalytic or displacement plating, and going on to discuss features to be considered for plating of different types at 0005-0016).   Thus, both electroplating and electroless plating methods can be considered relevant to one of ordinary skill in the art as to applying metal films and in the technical field of plating.  Ueda with its teaching of the general indication of NAFION as a porous and liquid permeable membrane, would further indicate that NAFION would not require an electric current to be permeable to the electroless plating liquid.  
The Examiner notes that arguments as to Tolmachev, but Wang has been used as to the EW of the membrane due to the amendments to the claims (Wang giving a close EW to that described by applicant for 10 degrees water contact angle). While Wang is not used for electrolessly plating,  Wang evidences conventional EW to use for NAFION membrane, with the 875 g/mol amount in the claimed range and very close to Example 1 of the present application. It would have been obvious to use NAFION with a known EW when providing the material with an expectation of acceptable film formation.  While Wang does not indicate that this would provide better electroless plating coverage, it provides how NAFION is conventionally provide in the claimed weight range and how NAFION is provided is relevant to Sato, which uses NAFION. Note how, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). The Examiner is not suggesting to optimize from a range, but to use a specific known value in the claimed range. Furthermore, applicant has also not shown criticality of the claimed range. Showings must be commensurate in scope with the claimed range. Note MPEP 716.02(d).  Here (1) Example 1 uses NAFION, and Example 3 refers to changing the weight of the solid electrolyte membrane.  If all examples use NAFION, then it is unclear if the same results would occur with other solid electrolyte membranes (note claim 1, etc. not limited to NAFION) and if the examples use a variety of solid electrolytes it is not clarified what electrolyte was used for what weights and whether this would have an effect. (2) Furthermore, as to the points tested as to the range, As discussed in MPEP 716.02(d), “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)”.  Here, applicant appears to say coverage of 70 undesired (Example 3G) and 75 desired (Example 3F), however, one end point is 850 g/mol, but the testing was only at 812 and 874 g/mol so it is unclear why the cut off point would be 850 g/mol, and on the other end the test points are 946 g/mol (at 75 coverage, close to the end point), but the next test is at 1000 g/mol (at 70 coverage), so it is unclear why the cut off point would be 950, with the very small decline.  (3) it appears that the only testing was for gold plating onto a nickel film, and it is unclear if other results would occur with other materials (as allowed by claim 1, for example).  Therefore, a showing of criticality has not been made.   Note as to the membrane having the internal ion cluster, NAFION (provided by Sato) would be understood to have this as the material described by applicant.
Note that when Kato is used as the primary reference, the invention being modified is Kato, to provide a system for the plating, where Kato would want substitution electroless plating to occur, and Sato being used for describing a system that can provide such plating.  When Sato is used as the primary reference, while it describes electroplating, as discussed above, it also teaches an apparatus that would be usable for other liquid application processes, and note the discussion as to omission of an element.  Furthermore, as to the motivation to make the change to Sato to use the substitution plating using the apparatus, Kato describes the problems of electroplating gold, and instead suggests using a plating solution to give reducing and substitution plating over a metal surface (as discussed in the outstanding rejection).  Thus, the suggestion to modify is given by Kato to provide a more uniform plating than with electroplating. Furthermore, ‘126 would indicate the expectation as to how electroless plating can also be using an impregnated member (as with Sato) with benefits of allowing plating on specific areas and Ingham indicates how NAFION would also be expected to be impregnated with electroless plating solutions, that would further suggest that the apparatus of Sato would be expected to be usable for the electroless plating desired by Kato with the described plating solution.  Note that as well, as to replacement of electroplating with electroless/substitution plating, exemplary rationales as discussed in MPEP 2143 can be considered as applying, such as (D) (Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;) or even (F) (Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art) and still give the plating on a surface as is desired by Sato, even without using voltage.  As to Sato teaching away from a process without electrical current, again, it would be understood that the apparatus can be used in different processes, so the new method can come from the suggestion of uses provided for the apparatus.   While Ingham deposits material in the NAFION, it does not describe the contact with the substrate of Sato allowing the substitution plating/electroless plating of Kato to actually plate the substrate rather than the NAFION, where ‘126 shows how the contact of a substrate with a material impregnated with electroless plating solutions allows plating of the substrate in contact. Thus, it is the combination of all references that indicates the expectation that plating solution as in Kato can be used in the apparatus of Sato in a substitution electroless plating with an expectation of providing a desirable plating.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718